                  Case 3:17-cv-06484-EDL Document 82 Filed 02/21/19 Page 1 of 6




1    MAXWELL S. PELTZ, CA Bar No. 183662
2    Email: maxwell.peltz@cfpb.gov
     PATRICIA HENSLER, FL Bar No. 102303
3
     Email: patricia.hensler@cfpb.gov
4    HAI BINH NGUYEN, CA Bar No. 313503
5    Email: haibinh.nguyen@cfpb.gov
     Consumer Financial Protection Bureau
6    1700 G Street, NW
7    Washington, DC 20552
     Phone: 415-633-1328
8
9    Attorneys for Plaintiff
     Consumer Financial Protection Bureau
10
     Counsel continued on next page
11
12                               UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
15   Consumer Financial Protection                 )    Case Number: 3:17-cv-06484-EDL
     Bureau,                                       )
16                                                 )    JOINT STIPULATION TO EXTEND
17           Plaintiff,                            )    STAY OF PROCEEDINGS AND
                                                   )    CONTINUE TELEPHONIC STATUS
18           v.                                    )
                                                                 _____________
                                                        HEARING; [PROPOSED] ORDER
19                                                 )
     Freedom Debt Relief, LLC and                  )    Status Hearing Date: Feb. 26, 2019
20
     Andrew Housser,                               )    Time:                 10:00 a.m.
21                                                 )    Courtroom:            E, 15th Fl.
22           Defendants.                           )    Judge: Hon. Elizabeth D. Laporte
                                                   )
23                                                 )
24
25
26
27
28
                                                       Page 1 of 6
     Joint Stipulation to Extend Stay and Con’t Status Hearing
     Case No. 17-cv-6484
                Case 3:17-cv-06484-EDL Document 82 Filed 02/21/19 Page 2 of 6




1    JOSEPH L. BARLOON (pro hac vice)
     joseph.barloon@skadden.com
2    ANAND S. RAMAN (pro hac vice)
3    anand.raman@skadden.com
     JOHN A.J. BARKMEYER (pro hac vice)
4    john.barkmeyer@skadden.com
5    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
     1440 New York Avenue, N.W.
6    Washington, D.C. 20005
7    Telephone: (202) 371-7000
8    Facsimile: (202) 393-5760

9    ALLEN J. RUBY (SBN 47109)
10   allen.ruby@skadden.com
     SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
11   525 University Avenue
12   Palo Alto, California 94301
     Telephone: (650) 470-4500
13   Facsimile: (650) 470-4570
14
     Attorneys for Defendant
15   FREEDOM DEBT RELIEF, LLC
16
     CRISTINA C. ARGUEDAS (SBN 87787)
17
     arguedas@achlaw.com
18   RAPHAEL M. GOLDMAN (SBN 229261)
19   goldman@achlaw.com
     ARGUEDAS, CASSMAN & HEADLEY LLP
20   803 Hearst Avenue
21   Berkeley, California 94710
     Telephone: (510) 845-3000
22   Facsimile: (510) 845-3003
23
     Attorneys for Defendant
24
     ANDREW HOUSSER
25
26
27
28
                                                       Page 2 of 6
     Joint Stipulation to Extend Stay and Con’t Status Hearing
     Case No. 17-cv-6484
                  Case 3:17-cv-06484-EDL Document 82 Filed 02/21/19 Page 3 of 6




1       JOINT STIPULATION TO EXTEND STAY OF PROCEEDINGS AND
2                       CONTINUE TELEPHONIC STATUS HEARING
3            The parties to the above-entitled action submit this JOINT STIPULATION
4    TO EXTEND STAY OF PROCEEDINGS AND CONTINUE TELEPHONIC
5    STATUS HEARING AND [PROPOSED] ORDER in accordance with the
6    Court’s instructions at the January 22, 2019 telephonic status hearing.
7            Plaintiff Consumer Financial Protection Bureau (the “Bureau”) and
8    Defendants Freedom Debt Relief, LLC, and Andrew Housser (collectively, “the
9    parties”), by and through their counsel of record, hereby agree and stipulate as
10   follows:
11           WHEREAS, on October 2, 2018, the parties agreed in principle to resolve
12   all claims in the First Amended Complaint;
13           WHEREAS, a stay of the proceedings has been in place since October 5,
14   2018 (ECF 75) to permit the parties to finalize the agreement in principle without
15
     having further proceedings in this matter;
16
             WHEREAS, the parties continue their efforts to finalize the agreement and
17
     work through technical issues relating to the identification of consumers to receive
18
     restitution;
19
             WHEREAS, at the January 22, 2019 telephonic status hearing, the Court
20
     instructed the parties that if a settlement had not been finalized by the scheduled
21
     February 26, 2019 telephonic status hearing, the parties could submit a joint
22
     stipulation and proposed order continuing the status hearing;
23
             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED
24
25   by and between the parties, through their respective counsel, subject to approval of

26   the Court, that:
27           1.       All proceedings in this action shall remain stayed;
28
                                                       Page 3 of 6
     Joint Stipulation to Extend Stay and Con’t Status Hearing
     Case No. 17-cv-6484
                  Case 3:17-cv-06484-EDL Document 82 Filed 02/21/19 Page 4 of 6




1            2.       That the parties propose that the next telephonic status conference be
2    held on March 19, 2019; and
3            3.       The parties shall reserve any and all rights, claims and defenses in
4    connection with the First Amended Complaint pending entry of a final order.
5            IT IS SO STIPULATED.
6    DATED: February 19, 2019                   CONSUMER FINANCIAL PROTECTION
7                                               BUREAU
8
9                                   By:                          /s/ Maxwell S. Peltz

10                                                          MAXWELL S. PELTZ

11                                                               Attorney for Plaintiff

12                                     CONSUMER FINANCIAL PROTECTION BUREAU

13
14
15   DATED: February 19, 2019                   SKADDEN, ARPS, SLATE, MEAGHER &
                                                FLOM LLP
16
17                                  By:                            /s/ Allen J. Ruby
18                                                                ALLEN J. RUBY
19                                                          Attorney for Defendant
20                                                   FREEDOM DEBT RELIEF, LLC
21
22   DATED: February 19, 2019                   ARGUEDAS, CASSMAN & HEADLEY
23
                                                LLP
24
                                    By:                     /s/ Cristina C. Arguedas
25                                                       CRISTINA C. ARGUEDAS
26                                                          Attorney for Defendant
27
                                                             ANDREW HOUSSER
28
                                                       Page 4 of 6
     Joint Stipulation to Extend Stay and Con’t Status Hearing
     Case No. 17-cv-6484
                Case 3:17-cv-06484-EDL Document 82 Filed 02/21/19 Page 5 of 6



                                            _____________
1                                           [PROPOSED] ORDER
2
3    PURSUANT TO STIPULATION, IT ORDERED THAT: this action is stayed
4    until _________.
             3/19/19  A further telephonic status hearing is set for _______
                                                                     3/19/19 at 10:00
                                                                                ______.
                                                                                      am
5    The parties shall utilize the following dial in information in order to appear
6    telephonically:________________
                    on ____________: dial (888) 684-8852 and enter access code 537
7    9839.
8
9
10   Dated: February ____,
                     21    2019                          __________________________
11                                                       ELIZABETH D. LAPORTE
12                                                       UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       Page 5 of 6
     Joint Stipulation to Extend Stay and Con’t Status Hearing
     Case No. 17-cv-6484
                Case 3:17-cv-06484-EDL Document 82 Filed 02/21/19 Page 6 of 6




1
2     Respectfully submitted,
3
4    DATED: February 19, 2019
5
6                                            By: /s/ Maxwell S. Peltz
                                                MAXWELL S. PELTZ
7                                                Attorney for Plaintiff
8                                     CONSUMER FINANCIAL PROTECTION BUREAU
9
     DATED: February 19, 2019
10
11
                                             By:           /s/ Allen J. Ruby
12                                                       ALLEN J. RUBY
13                                                     Attorney for Defendant
                                                    FREEDOM DEBT RELIEF, LLC
14
15
16
17   DATED: February 19, 2019
18
19                                           By:          /s/ Cristina C. Arguedas
                                                        CRISTINA C. ARGUEDAS
20                                                       Attorney for Defendant
21                                                        ANDREW HOUSSER
22
23
24
25
26
27
28
                                                       Page 6 of 6
     Joint Stipulation to Extend Stay and Con’t Status Hearing
     Case No. 17-cv-6484
